
	
		I
		112th CONGRESS
		2d Session
		H. R. 5455
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Pigment Violet
		  23.
	
	
		1.Pigment Violet 23
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Pigment Violet 23 (CAS No. 6358–30–1) (provided for in
						subheading 3204.17.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
